THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.



AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.



Warrant to Purchase

__________

shares Warrant Number F-____





"F" Warrant to Purchase Common Stock

of

Universal Energy Corp.



THIS CERTIFIES that ___________________________, a _______________________
Company or any subsequent holder hereof ("Holder") has the right to purchase
from Universal Energy Corp. a Delaware corporation, (the "Company"), up to
__________ Million____________ fully paid and nonassessable shares, of the
Company's common stock, $0.0001 par value per share ("Common Stock"), subject to
adjustment as provided herein, at a price equal to the Exercise Price as defined
in Section 3 below, at any time during the Term (as defined below).



Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this "Warrant" or this "Agreement") is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.



1. Date of Issuance and Term.



This Warrant shall be deemed to be issued on ____________ ("Date of Issuance").
The term of this Warrant begins on the Date of Issuance and ends at 5:00 p.m.,
New York City time, on the date that is five (5) years after the Date of
Issuance (the "Term"). This Warrant was issued in conjunction with the issuance
of Debentures of the Company ("the "Debentures") to the Holder pursuant to the
terms of the Securities Purchase Agreement ("Securities Purchase Agreement"),
and the Registration Rights Agreement ("Registration Rights Agreement") by and
between the Company and Holder dated on or about November _____, 2007.



Notwithstanding anything to the contrary herein, the applicable portion of this
Warrant shall not be exercisable during any time that, and only to the extent
that, the number of shares of Common Stock to be issued to Holder upon such
Exercise (as defined in Section 2(a)), when added to the number of shares of
Common Stock, if any, that the Holder otherwise beneficially owns (outside of
this Warrant, and not including any other warrants or securities of Holder's
having a provision substantially similar to this paragraph) at the time of such
Exercise, would exceed 4.99% (the "Maximum Percentage") of the number of shares
of Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon Exercise of this Warrant held by the
Holder, as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934 (the "Beneficial Ownership Limitation"). The Beneficial
Ownership Limitation shall be conclusively satisfied if the applicable Notice of
Exercise includes a signed representation by the Holder that the issuance of the
shares in such Notice of Exercise will not violate the Limitation, and the
Company shall not be entitled to require additional documentation of such
satisfaction.



Notwithstanding the above, in the event that the Company receives any purchase,
tender or exchange offer or any offer to enter into a merger with another entity
whereby the Company shall not be the surviving entity (an "Offer"), then the
Maximum Percentage shall be increased (but not decreased) to 9.99%, and "4.99%"
shall be automatically revised immediately after such offer to read "9.99%" each
place it occurs in this Section 1. The Beneficial Ownership Limitation
provisions of this Section 1 may be waived by such Holder, at the election of
such Holder, upon not less than 61 days' prior notice to the Company, to change
the Beneficial Ownership Limitation to any amount not in excess of 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon Exercise of this Warrant held by
the Holder and the Beneficial Ownership Limitation shall continue to apply. Upon
such a change by a Holder of the Beneficial Ownership Limitation from such 4.99%
limitation to such 9.99% limitation, the Beneficial Ownership Limitation may not
be further waived by such Holder, provided that, if an Event of Default occurs,
thereafter the Beneficial Ownership Limitation provisions of this Section 1 may
be waived by such Holder, at the election of such Holder, upon not less than 61
days' prior notice to the Company, to change the Maximum Percentage to any other
percentage (and not limited to 9.99%) of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock upon Exercise of the Warrants held by the Holder and the provisions
of this Section 1 shall continue to apply. The limitations on Exercise set forth
in this subsection are referred to as the "Beneficial Ownership Limitations."
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1 to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Beneficial Ownership Limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.



Notwithstanding the above, Holder shall retain the option to either Exercise or
not Exercise its option(s) to acquire Common Stock pursuant to the terms hereof
after an Offer, and, in the event of a cash Exercise following a tender offer,
the Exercise Price per share that would otherwise be due shall instead be offset
against the tender price per share to be received by the Holder, provided,
however, that in the event a tender offer is not completed, Holder, at its
option may either (i) complete any Exercise that was initiated after the Offer
by promptly paying to the Company the Exercise Price that would have been due at
the time the Warrant was Exercised, or (ii) cancel such Exercise by providing
written notice to the Company, in which case such Exercise shall be deemed void
ad initio.



Maximum Exercise of Rights. In the event the Holder notifies the Company that
the Exercise of the rights described herein would result in the issuance of an
amount of Common Stock of the Company that would exceed the maximum amount that
may be issued to a Holder calculated in the manner described above, then the
issuance of such additional shares of Common Stock of the Company to such Holder
will be deferred in whole or in part until such time as such Holder is able to
beneficially own such Common Stock without exceeding the maximum amount
calculated in the manner described herein. The determination of when such Common
Stock may be issued shall be made by each Holder as to only such Holder.



2. Exercise.



(a) Manner of Exercise.

During the Term this Warrant may be Exercised as to all or any lesser number of
full shares of Common Stock covered hereby (the "Warrant Shares" or the
"Shares") upon surrender of this Warrant, with the Notice of Exercise Form
attached hereto as Exhibit A (the "Notice of Exercise") duly completed and
executed, together with the full Exercise Price (as defined below, which may be
satisfied by either a Cash Exercise or a Cashless Exercise, as each is defined
below) for each share of Common Stock as to which this Warrant is Exercised, at
the office of the Company, Universal Energy Corp.; 30 Skyline Drive, Lake Mary,
FL 32746; Phone: 800-975-2076, Fax: 800-805-4561, or at such other location as
the Company may then be located or such other office or agency as the Company
may designate in writing, by overnight mail, by facsimile (such surrender and
payment of the Exercise Price hereinafter called the "Exercise" of this
Warrant). In the case of a Cashless Exercise, the Exercise Price is deemed to
have been delivered upon the Holder's deliver of a Notice of Exercise to the
Company.





(b) Date of Exercise.

The "Date of Exercise" of the Warrant shall be defined as the date that a copy
of the Notice of Exercise Form attached hereto as Exhibit A, completed and
executed, is sent by facsimile to the Company, provided that the original
Warrant and Notice of Exercise Form are received by the Company and the Exercise
Price is satisfied, each as soon as practicable thereafter. Alternatively, the
Date of Exercise shall be defined as the date the original Notice of Exercise
Form are received by the Company and the Exercise Price is satisfied, if Holder
has not sent advance notice by facsimile. Upon delivery of the Date of Exercise,
the Holder shall be deemed for all corporate purposes to have become the holder
of record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date such Warrant Shares are credited to the
Holder's DTC account or the date of delivery of the certificates evidencing such
Warrant Shares as the case may be.  The Company shall deliver any objection to
any Notice of Exercise within 1 Business Day of receipt of such notice. In the
event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error.





(c) Delivery of Common Stock Upon Exercise.

Within 3 Trading Days from the delivery to the Company of the Notice of
Exercise, surrender of this Warrant (if required) and payment of the aggregate
Exercise Price (which, in the case of a Cashless Exercise, shall be deemed to
have been paid upon the submission by the Holder of a Notice of Exercise)(the
"Warrant Shares Delivery Deadline"), the Company shall issue and deliver (or
cause its transfer agent so to issue and deliver) in accordance with the terms
hereof to or upon the order of the Holder that number of shares of Common Stock
("Exercise Shares") for the portion of this Warrant converted as shall be
determined in accordance herewith. Upon the Exercise of this Warrant or any part
thereof, the Company shall, at its own cost and expense, take all necessary
action, including obtaining and delivering, an opinion of counsel to assure that
the Company's transfer agent shall issue stock certificates in the name of
Holder (or its nominee) or such other persons as designated by Holder and in
such denominations to be specified at Exercise representing the number of shares
of Common Stock issuable upon such Exercise. The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that, unless waived by the
Holder, the Exercise Shares will be free-trading, and freely transferable, and
will not contain a legend restricting the resale or transferability of the
Exercise Shares if the Unrestricted Conditions (as defined below) are met. If
the Company fails for any reason to deliver to the Holder certificates
evidencing the Warrant Shares subject to a Notice of Exercise by the Warrant
Shares Delivery Deadline (a "Warrant Share Delivery Failure").





(d)

Revocation of Exercise Upon Delivery Failure. In addition to any other remedies
which may be available to the Holder, in the event that the Company fails for
any reason to effect delivery of the Exercise Shares by the Warrant Shares
Delivery Deadline, the Holder will be entitled to revoke all or part of the
relevant Notice of Exercise by delivery of a notice to such effect to the
Company whereupon the Company and the Holder shall each be restored to their
respective positions immediately prior to the delivery of such notice, except
that the liquidated damages described above shall be payable through the date
notice of revocation or rescission is given to the Company.





(e) Legends.





(i) Restrictive Legend. The Holder understands that the Warrant and, until such
time as Exercise Shares have been registered under the 1933 Act as contemplated
by the Registration Rights Agreement or otherwise may be sold pursuant to Rule
144 or Rule 144(k) under the 1933 Act without any restriction as to the number
of securities as of a particular date that can then be immediately sold, the
Exercise Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such securities):



"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT."



(ii) Removal of Restrictive Legends. Certificates evidencing the Exercise Shares
shall not contain any legend restricting the transfer thereof (including the
legend set forth above in subsection 2(e)(i)): (i) while a registration
statement (including the Registration Statement, as defined in the Registration
Rights Agreement) covering the resale of such security is effective under the
Securities Act, or (ii) following any sale of such Exercise Shares pursuant to
Rule 144, or (iii) if such Exercise Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the Commission) (collectively, the "Unrestricted Conditions").
The Company shall cause its counsel to issue a legal opinion to the Company's
transfer agent promptly after the Effective Date (as defined below) of the
Registration Statement if required by the Company's transfer agent to effect the
issuance of Exercise Shares without a restrictive legend or removal of the
legend hereunder. If the Unrestricted Conditions are met at the time of issuance
of Exercise Shares, then such Exercise Shares shall be issued free of all
legends. The Company agrees that following the Effective Date or at such time as
the Unrestricted Conditions are met or such legend is otherwise no longer
required under this Section 2(e), it will, no later than three (3) Trading Days
following the delivery (the "Unlegended Shares Delivery Deadline") by the Holder
to the Company or the Company's transfer agent of a certificate representing
Exercise Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the "Legend Removal Date"), deliver or cause to be delivered to
such Holder a certificate (or electronic transfer) representing such shares that
is free from all restrictive and other legends. For purposes hereof, "Effective
Date" shall mean the date that the Registration Statement that the Company is
required to file pursuant to the Registration Rights Agreement has been declared
effective by the Securities and Exchange Commission (the "Commission").



(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(e)(i) above is predicated upon the Company's reliance that the
Holder will sell any Exercise Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.



(f) Cancellation of Warrant.

This Warrant shall be canceled upon the full Exercise of this Warrant, and, as
soon as practical after the Date of Exercise, Holder shall be entitled to
receive Common Stock for the number of shares purchased upon such Exercise of
this Warrant, and if this Warrant is not Exercised in full, Holder shall be
entitled to receive a new Warrant (containing terms identical to this Warrant)
representing any unexercised portion of this Warrant in addition to such Common
Stock.





(g) Holder of Record.

Each person in whose name any Warrant for shares of Common Stock is issued
shall, for all purposes, be deemed to be the Holder of record of such shares on
the Date of Exercise of this Warrant, irrespective of the date of delivery of
the Common Stock purchased upon the Exercise of this Warrant. Nothing in this
Warrant shall be construed as conferring upon Holder any rights as a stockholder
of the Company.





(h)

Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the unlegended shares of Common Stock issuable upon Exercise (the
"Unlegended Shares"), provided the Company's transfer agent is participating in
the Depository Trust Company ("DTC") Fast Automated Securities Transfer ("FAST")
program, upon written request of the Holder, so long as the certificates
therefor are not required to bear a legend, and the Holder is not obligated to
return such certificate for the placement of a legend thereon, the Company shall
cause its transfer agent to electronically transmit the Unlegended Shares to the
Holder by crediting the account of the Holder's prime broker with DTC identified
in the written request through its Deposit Withdrawal Agent Commission ("DWAC")
system.





(i) Buy-In.

In addition to any other rights available to the Holder, if the Company fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the Exercise Shares pursuant to an Exercise on or before the
Warrant Share Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) or the
Holder's brokerage firm otherwise purchases shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Exercise Shares which the Holder
anticipated receiving upon such Exercise (a "Buy-In"), then the Company shall
(1) pay in cash to the Holder the amount (the "Buy-In Amount") by which (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Exercise Shares that the Company was required to
deliver to the Holder in connection with the Exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Exercise Shares for which such Exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its Exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted Exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder's right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock upon
Exercise of the Warrant as required pursuant to the terms hereof.





(j) Surrender of Warrant Upon Exercise; Book-Entry.

Notwithstanding anything to the contrary set forth herein, upon Exercise of this
Warrant in accordance with the terms hereof, the Holder shall not be required to
physically surrender the original Warrant Certificate to the Company unless all
of this Warrant is Exercised, in which case such Holder shall deliver the
original Warrant being Exercised to the Company promptly following the Date of
Exercise at issue. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the amount
of this Warrant that is so Exercised and the dates of such Exercises or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this original Warrant upon each such
Exercise. In the event of any dispute or discrepancy, such records of the Holder
shall be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.





3. Payment of Warrant Exercise Price.



(a) Exercise Price.

The Exercise Price ("Exercise Price") shall initially equal $0.88 per share (the
"Initial Exercise Price"), subject to adjustment pursuant to the terms hereof,
including but not limited to Section 5 below.





Payment of the Exercise Price may be made by either of the following, or a
combination thereof, at the election of Holder:



(i) Cash Exercise: The Holder may exercise this Warrant in cash, bank or
cashiers check or wire transfer (a "Cash Exercise"); or



(ii) Cashless Exercise: If at any time after one year from the Date of Issuance,
there is no effective Registration Statement (as defined in the Registration
Rights Agreement) covering the resale of the Warrant Shares issuable upon the
exercise of this Warrant, the Holder, at its option, may exercise this Warrant
in a Cashless Exercise transaction (as defined below). Notwithstanding the above
limitations, the Holder may effect a Cashless Exercise transaction at any time
after (A) the Company fails to file the Registration Statement covering the
resale of the Warrant Shares issuable upon the exercise hereof, by the date that
such filing is required under the Registration Rights Agreement, or (B) the
Company fails to provide a commercially reasonable written response to any
comments ("SEC Comments") to a Registration Statement submitted by the
Commission within 20 days of the date that such SEC Comments are received by the
Company, so long as there is no effective Registration Statement covering the
resale of the Warrant Shares issuable upon the exercise of this Warrant.



In order to effect a Cashless Exercise, the Holder shall surrender of this
Warrant at the principal office of the Company together with notice of cashless
election, in which event the Company shall issue Holder a number of shares of
Common Stock computed using the following formula (a "Cashless Exercise"):



X = Y (A-B)/A



where: X = the number of shares of Common Stock to be issued to Holder.



Y = the number of shares of Common Stock for which this Warrant is being
Exercised.



A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(ii),



B = the Exercise Price.



As used herein, "Market Price," as of any date, means the Volume Weighted
Average Price (as defined herein) of the Company's Common Stock during the five
(5) consecutive trading day period immediately preceding the date of Exercise,
or other applicable date, and the "Volume Weighted Average Price" or "VWAP" for
any security as of any date means the volume weighted average sale price on the
Over the Counter Electronic Bulletin Board (the "OTC-BB") as reported by, or
based upon data reported by, Bloomberg Financial Markets or an equivalent,
reliable reporting service mutually acceptable to and hereafter designated by
holders of a majority in interest of the Warrants and the Company ("Bloomberg")
or, if the OTC-BB is not the principal trading market for such security, the
volume weighted average sale price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or, if no volume weighted average sale price is reported for such
security, then the last closing trade price of such security as reported by
Bloomberg, or, if no last closing trade price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
that are listed in the "pink sheets" by the National Quotation Bureau, Inc. If
the Volume Weighted Average Price cannot be calculated for such security on such
date in the manner provided above, the volume weighted average price shall be
the fair market value as mutually determined by the Company and the holders of a
majority in interest of the Warrants being Exercised for which the calculation
of the volume weighted average price is required in order to determine the
Exercise Price of such Warrants. "Trading Day" shall mean any day on which the
Common Sock is traded for any period on the OTC-BB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.



For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise of this
Warrant in a cashless Exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon Exercise
of this Warrant in a cashless Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued.



(b)

Dispute Resolution. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the number of Warrant Shares
issuable upon any exercise of this Warrant, the Company shall promptly issue to
the Holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with this subsection. In the case of a dispute as to the
determination of the closing price or the Volume Weighted Average Price of the
Company's Common Stock or the arithmetic calculation of the Exercise Price,
Market Price or any Redemption Price, or the determination of whether or not a
Dilutive Issuance or a Milestone Failure has occurred, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile within two
(2) Business Days of receipt, or deemed receipt, of the Notice of Exercise or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (i) the
disputed determination of the closing price or the Volume Weighted Average Price
of the Company's Common Stock to an independent, reputable investment bank
selected by the Company and approved by the Holder, which approval shall not be
unreasonably withheld, (ii) the disputed arithmetic calculation of the Exercise
Price, Market Price or any Redemption Price to the Company's independent,
outside accountant or (iii) the disputed facts regarding the occurrence of a
Dilutive Issuance or Milestone Failure (or any other matter referred to above
that is not expressly designated to the independent investment bank or the
independent outside accountant pursuant to (i) or (ii) immediately above) to an
expert attorney from a nationally recognized outside law firm (having at least
100 attorneys and having with no prior relationship with the Company) selected
by the Company and approved by the Holder. The Company, at the Company's
expense, shall cause the investment bank or the accountant, law firm, or other
expert, as the case may be, to perform the determinations or calculations and
notify the Company and the Holder of the results no later than five (5) Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error (collectively,
the "Dispute Resolution Procedures").



4. Transfer and Registration.



(a)

Transfer Rights. Subject to the provisions of Section 8 of this Warrant, this
Warrant may be transferred on the books of the Company, in whole or in part, in
person or by attorney, upon surrender of this Warrant properly completed and
endorsed. This Warrant shall be canceled upon such surrender and, as soon as
practicable thereafter, the person to whom such transfer is made shall be
entitled to receive a new Warrant or Warrants as to the portion of this Warrant
transferred, and Holder shall be entitled to receive a new Warrant as to the
portion hereof retained.





(b)

Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant has registration rights pursuant to that certain Registration Rights
Agreements between the Company and the Holder dated even herewith.





5. Anti-Dilution Adjustments; Additional Adjustments; Purchase Rights.



(a)

Participation. The Holder, as the holder of this Warrant, shall be entitled to
receive such dividends paid and distributions of any kind made to the holders of
Common Stock of the Company to the same extent as if the Holder had Exercised
this Warrant into Common Stock (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.





(b)

Recapitalization or Reclassification. If the Company shall at any time effect a
recapitalization, reclassification or other similar transaction of such
character that the shares of Common Stock shall be changed into or become
exchangeable for a larger or smaller number of shares, then upon the effective
date thereof, the number of shares of Common Stock which Holder shall be
entitled to purchase upon Exercise of this Warrant shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of Common Stock by reason of such recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(b).





(c) Exercise Price Adjusted. As used in this Warrant, the term "Exercise Price"
shall mean the purchase price per share specified in Section 3 of this Warrant,
until the occurrence of an event stated in this Section 5 or otherwise set forth
in this Warrant, and thereafter shall mean said price as adjusted from time to
time in accordance with the provisions of said subsection. No such adjustment
under this Section 5 shall be made unless such adjustment would change the
Exercise Price at the time by $.01 or more; provided, however, that all
adjustments not so made shall be deferred and made when the aggregate thereof
would change the Exercise Price at the time by $.01 or more. No adjustment made
pursuant to any provision of this Section 5 shall have the net effect of
increasing the Exercise Price in relation to the split adjusted and distribution
adjusted price of the Common Stock.



(d) Adjustments: Additional Shares, Securities or Assets.

In the event that at any time, as a result of an adjustment made pursuant to
this Section 5 or otherwise, Holder shall, upon Exercise of this Warrant, become
entitled to receive shares and/or other securities or assets (other than Common
Stock) then, wherever appropriate, all references herein to shares of Common
Stock shall be deemed to refer to and include such shares and/or other
securities or assets; and thereafter the number of such shares and/or other
securities or assets shall be subject to adjustment from time to time in a
manner and upon terms as nearly equivalent as practicable to the provisions of
this Section 5.



(e) Adjustments to Exercise Price Due to Subsequent Equity Sales.

If at any time after the Date of Issuance for so long as any Warrants are
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Exercise Price (such lower price, the "Base Exercise Price"
and such issuances, collectively, a "Dilutive Issuance") (if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Exercise Price, such issuance shall be deemed to have occurred for less
than the Exercise Price on such date of the Dilutive Issuance), regardless of
whether or not any such issuance or repricing of securities is conditional upon
circumstances or events that may occur in the future, then the Exercise Price
shall be reduced (each, a "Dilutive Issuance Adjustment") to equal the Base
Exercise Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(e) in respect of an Exempt Issuance
(as defined in the Securities Purchase Agreement). If the Company issues
Variable Equity Securities, despite the prohibition set forth in the Securities
Purchase Agreement, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion price at which such
securities may be converted or exercised. The Company shall notify the Holder in
writing, no later than 1 Business Day following the issuance of any Common Stock
or Common Stock Equivalents subject to this Section 5(e), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the "Dilutive Issuance Notice"). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 5(e), upon the occurrence of any
Dilutive Issuance, the Holder is entitled to receive a number of Exercise Shares
based upon the Base Exercise Price on or after the date of such Dilutive
Issuance, regardless of whether the Holder accurately refers to the Base
Exercise Price in the Notice of Exercise. No adjustment shall be made hereunder
if such adjustment would result in an increase of the Exercise Price then in
effect.





For purposes hereof:



 

"Common Stock Equivalents,"

"Exempt Issuance" and "Variable Equity Securities" shall each have the meanings
ascribed to them in the Securities Purchase Agreement.





"Convertible Securities"

means any stock or securities (other than Options) directly or indirectly
convertible into or exercisable or exchangeable for Common Stock.





"Options"

means any rights, warrants or options to subscribe for or purchase Common Stock
or Convertible Securities.





(f)

Subsequent Rights Offerings. If the Company, at anytime prior to the date that
all of the Warrants have been Exercised, redeemed or otherwise satisfied in
accordance with their terms, shall issue rights, options or warrants to all
holders of Common Stock (and not to Holders) entitling them to subscribe for or
purchase shares of Common Stock at a price per share (the "Base Rights Offering
Price") that is lower than the Exercise Price then in effect, then the Exercise
Price then in effect shall be reduced (but not increased) to the Base Rights
Offering Price (a "Subsequent Rights Offering Adjustment"). Such adjustment
shall be made whenever such rights or warrants are issued, and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants. No adjustment
shall be made hereunder if such adjustment would result in an increase of the
Exercise Price then in effect.





(g) Milestone

Adjustments to Exercise Price. The Company has provided to the Holder pro forma
financial projections and a list of milestone events that are evidenced on
Schedule 5(g) attached hereto (the "Projections"). If the Company shall have
failed (each a "Milestone Failure") to meet or exceed such Projections for the
six (6) month period (the "Milestone Period") ending March 31, 2008 (the
"Milestone Date"), in each case as reported in the Company's Form 10-QSB for
such fiscal quarter, then the Exercise Price shall be reduced (but not
increased) (a "Milestone Adjustment") to equal the lesser of (a) the Exercise
Price then in effect, (b) the Market Price as determined on the date that is
five (5) Trading Days after the applicable Milestone Date, or (c) the Market
Price as determined on the date that is five (5) Trading Days after the date
that Company files its next Form 10Q-SB or 10-KSB, as applicable, with the
Commission following the end of the applicable Milestone Period (the "Milestone
Adjustment Price").





Each such adjustment shall be effective as of the first day following each
Milestone Date (by way of example, if the Projections are not met for the
Milestone Period ending March 31, 2008, the reduction is effective immediately
on April 1, 2008). As to any Exercises by the Holder that occurred following the
end of a Milestone Period but prior to the date the Company's periodic report
was filed ("Interim Period"), the Company shall retroactively send the Holder
additional Warrant Shares within 3 Trading Days of the date of the applicable
filing if an adjustment is required hereunder (provided that to the extent any
such shares would cause the Beneficial Ownership Limitation to be exceeded, such
excess shares shall not be issued and delivered until such time as such shares
may be so issued without exceeding the Beneficial Ownership Limitation). The
number of additional Warrant Shares issued shall be equal to the number of
Warrant Shares receivable from such Exercises based on the adjusted Exercise
Price less any Warrant Shares previously received on account of such Exercises.
Any subsequent restatements of the Company's financials shall require similar
retroactive issuances if the aforementioned events are subsequently deemed to
have occurred. The Company shall provide written notice to the Holder no later
than 5 Business Day following the Company's filing of the applicable periodic
report with the Commission, indicating therein the new Exercise Price and the
Revenue for the applicable quarter. In the event that there is an adjustment to
the Exercise Price pursuant to any other provision under this Warrant during the
Interim Period, the Exercise Price shall be the lower of (i) the Exercise Price
as adjusted pursuant to the other provisions of this Warrant and (ii) the new
Exercise Price as determined hereunder. Notwithstanding anything herein to the
contrary, (i) the provision shall only have the effect of reducing the Exercise
Price and (ii) each adjustment shall be permanent notwithstanding future Revenue
or the achievement of any other milestones and cumulative with any other
adjustments hereunder.



(h) Adjustments to Exercise Price During Major Announcements.

Notwithstanding anything contained in this Warrant to the contrary, in the event
the Company makes any public announcement (the date of such announcement is
hereinafter referred to as the "Announcement Date") anytime during the period
beginning five (5) Business Days before any Milestone Adjustment Date and ending
five (5) Business Days after such Milestone Adjustment Date (the "Protected
Period"), then the "Milestone Adjustment Price" for such Milestone Adjustment
shall equal the lesser of (X) the Milestone Adjustment Price as determined
pursuant to Section 5(g) above, (Y) the Market Price as determined on the
Trading Day immediately preceding the Announcement Date and (Z) the Market Price
as determined on the date that is ten (10) Trading Days after the Announcement
Date.





(i) Subdivision or Combination of Common Stock.

If the Company at any time subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a greater number of shares, then, after
the date of record for effecting such subdivision, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares represented by this Warrant shall proportionally increase. If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares represented by this Warrant shall proportionally decrease.





(j) Voluntary Adjustment By Company.

The Company may at any time during the term of this Warrant reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company (a "Voluntary Adjustment").





(k)

Adjustment to Number of Shares. In the event of any adjustment to the Exercise
Price pursuant to the terms of this Warrant, including but not limited to any
Milestone Adjustment, any Dilutive Issuance Adjustment any Subsequent Rights
Offering Adjustment, Default Adjustment or any Voluntary Adjustment, the number
of Warrant Shares issuable upon Exercise of this Warrant shall be increased
(except as otherwise provided in Section 5(b) or (i)) such that the aggregate
Exercise Price payable in a full Cash Exercise hereunder, after taking into
account the decrease in the Exercise Price, shall be equal to the aggregate
Exercise Price payable in a full Cash Exercise prior to such adjustment, and the
number of Warrant Shares issuable in a Cashless Exercise shall be increased
accordingly.





(l)

Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant to the
terms of this Warrant, the Company shall within Five (5) Business Days mail to
the Holder a notice (a "Exercise Price Adjustment Notice") setting forth the
Exercise Price after such adjustment and setting forth a statement of the facts
requiring such adjustment. The Company shall, upon the written request at any
time of the Holder, furnish to such Holder a like Warrant setting forth (i) such
adjustment or readjustment, (ii) the Exercise Price at the time in effect and
(iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon Exercise of the
Warrant, following delivery of the original Warrant to the Company for exchange.
For purposes of clarification, whether or not the Corporation provides an
Exercise Price Adjustment Notice pursuant to this Section 5(l), upon the
occurrence of any event that leads to an adjustment of the Exercise Price, the
Holders are entitled to receive a number of Exercise Shares based upon the new
Exercise Price, as adjusted, for exercises occurring on or after the date of
such adjustment, regardless of whether a Holder accurately refers to the
adjusted Exercise Price in the Notice of Exercise.





(m)

Notice to Holder.





(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company issues Variable Equity Securities (as defined in the Purchase
Agreement), despite the prohibition thereon in the Purchase Agreement, the
Company shall be deemed to have issued Common Stock or Common Stock Equivalents
at the lowest possible conversion or exercise price at which such securities may
be converted or exercised.



(ii) Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder is
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice.



(n)

Purchase Rights.  In addition to any other adjustments described herein, if at
any time the Company grants, issues or sells any Options, Convertible Securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the "Purchase
Rights"), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the proportionate number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on the exercise of this Warrant) immediately before the date
on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights.





6. Fractional Interests.



No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next closest number of whole shares.



7. Reservation of Shares.



From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price in full
without regard to any Beneficial Ownership Limitation. If at any time the number
of shares of Common Stock authorized and reserved for issuance is below the
number of shares sufficient for the Exercise of this Warrant (a "Share
Authorization Failure")(based on the Exercise Price in effect from time to
time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations under this Section 7, in the case of an
insufficient number of authorized shares, and using its best efforts to obtain
stockholder approval of an increase in such authorized number of shares. The
Company covenants and agrees that upon the Exercise of this Warrant, all shares
of Common Stock issuable upon such Exercise shall be duly and validly issued,
fully paid, nonassessable and not subject to liens, claims, preemptive rights,
rights of first refusal or similar rights of any person or entity.

8. Restrictions on Transfer.



(a)

Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Act by virtue of
Regulation D and exempt from state registration under applicable state laws. The
Warrant and the Common Stock issuable upon the Exercise of this Warrant may not
be transferred, sold or assigned except pursuant to an effective registration
statement or an exemption to the registration requirements of the Act and
applicable state laws.





(b)

Assignment. If Holder can provide the Company with reasonably satisfactory
evidence that the conditions of (a) above regarding registration or exemption
have been satisfied, Holder may sell, transfer, assign, pledge or otherwise
dispose of this Warrant, in whole or in part. Holder shall deliver a written
notice to Company, substantially in the form of the Assignment attached hereto
as Exhibit B, indicating the person or persons to whom the Warrant shall be
assigned and the respective number of warrants to be assigned to each assignee.
The Company shall effect the assignment within ten (10) days of receipt of the
original Warrant and other information required by this Section 8(b), and shall
deliver to the assignee(s) designated by Holder a Warrant or Warrants of like
tenor and terms for the appropriate number of shares.





9. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, and (ii) shall take all such actions as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant.





10. Rights Upon Major Transaction or Change of Entity Transaction.





(a) Definitions. For purposes hereof,



"Change of Entity Transaction"

means (i) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (A) following which
the holders of Common Stock immediately preceding such consolidation, merger,
combination or event either (1) no longer hold a majority of the shares of
Common Stock of the Company or (2) no longer have the ability to elect the board
of directors of the Company or (B) as a result of which shares of Common Stock
shall be changed into (or the shares of Common Stock become entitled to receive)
the same or a different number of shares of the same or another class or classes
of stock or securities of the Company or another entity.





"Sufficient Trading Characteristics"

shall mean that the average daily dollar trading volume of the common stock of
such entity on its primary exchange or market is equal to or in excess of
$100,000 for the 90th through the 31st day prior to the public announcement of
such transaction.





"Permissible Change of Entity Transaction"

shall mean a Change of Entity Transaction where the Successor Entity (as defined
below) (A) is a publicly traded Company, which is a "Reporting Issuer" under the
1934 Act and whose common stock is quoted on or listed for trading on an
Eligible Market, (B) has Sufficient Trading Characteristics (as defined below)
and (C) meets the Assumption Requirements (as required in Section 10(b) below).





"Eligible Market"

means the over the counter Bulletin Board ("OTC-BB"), the New York Stock
Exchange, Inc., the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market or the American Stock Exchange.





"Impermissible Change of Entity Transaction"

shall mean a Change of Entity Transaction which does not qualify as a
Permissible Change of Entity Transaction.





" Major Transaction"

means





(i) an Impermissible Change of Entity Transaction; and



(ii) the sale or transfer of more than 40%, in the aggregate, of the properties
or assets of the Company to another Person or Persons in any rolling 12 month
period (an "Asset Sale"); and



(iii) a purchase, tender or exchange offer made to and accepted by the holders
of more than the 50% of the outstanding shares of Common Stock.



(b)

Assumption Upon Change of Entity Transaction. The Company shall not, so long as
any portion of this Warrant remains outstanding, enter into or be party to a
Change of Entity Transaction unless any Person purchasing the Company's assets
or Common Stock, or any successor entity resulting from such Change of Entity
Transaction (in each case, an "Successor Entity"), assumes (an "Assumption") in
writing all of the obligations of the Company under this Warrant in accordance
with the provisions of this Section 10(b) pursuant to written agreements in form
and substance satisfactory to the Required Warrant Holders (as defined below)
and approved by the Required Warrant Holders prior to such Change of Entity
Transaction, including agreements to deliver to each holder of Warrants in
exchange for such Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, having an exercise price equal to the Exercise
Price of this Warrant, having similar exercise rights as this Warrant (including
but not limited to similar exercise price adjustment provisions), and
satisfactory to the Required Warrant Holders. Upon the occurrence of any Change
of Entity Transaction, the Successor Entity shall succeed to, and be substituted
for (so that from and after the date of such Change of Entity Transaction, the
provisions of this Warrant referring to the "Company" shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under the Warrant with the
same effect as if such Successor Entity had been named as the Company herein.
Upon consummation of a Change of Entity Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon exercise or
redemption of the Warrant at any time after the consummation of the Change of
Entity Transaction, in lieu of the shares of Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of this Warrant prior
to such Change of Entity Transaction, such shares of publicly traded common
stock (or their equivalent) of the Successor Entity, as adjusted in accordance
with the provisions of this Warrant. The provisions of this Section shall apply
similarly and equally to successive Change of Entity Transactions and shall be
applied without regard to any limitations on the exercise of the Warrant. The
requirements of this Section 10(b) are referred to herein as the "Assumption
Requirements."





For purposes hereof, "Required Warrant Holders" shall mean the Holders of
two-thirds (2/3) of the then outstanding Warrants (determined by the number of
unexercised underlying shares).



(c)

Notice of Major Transaction; Redemption Right Upon Major Transaction. At least
thirty (30) days prior to the consummation of a Major Transaction, but not prior
to the public announcement of such transaction, the Company shall deliver
written notice thereof via facsimile and overnight courier to the Holder (a
"Major Transaction Notice"), which notice shall specify the nature and terms of
the proposed transaction and nature of the Successor Entity (if any).





(d) Redemption Right Upon Major Transaction. At any time during the period
beginning after the Holder's receipt of a Major Transaction Notice and ending on
the Trading Day immediately prior to the consummation of such Major Transaction,
the Holder may require the Company to redeem all or any portion of the Holder's
Warrant by delivering written notice thereof ("Major Transaction Redemption
Notice") to the Company, which Major Transaction Redemption Notice shall
indicate the number of Warrant Shares of its Warrant (the "Redemption Warrant
Amount") that the Holder is electing to be redeemed.



The portion of this Warrant subject to redemption pursuant to this Section 10(d)
shall be redeemed by the Company in cash at a price equal to 100% of the greater
of (i) the Black Scholes value (as defined below) of the remaining outstanding
portion of the Warrant to be redeemed on the date the Major Transaction is
consummated calculated using the Black Scholes Option Pricing Model and (ii) the
Black-Scholes value of the remaining unexercised portion of this Warrant to be
redeemed on the Trading Day immediately preceding the date that the Major
Transaction Redemption Price (as defined below) is paid to the Holder (the
greater of which is referred to as the "Major Transaction Redemption Price").
For purposes hereof, the "Black-Scholes" value of a Warrant shall be determined
by use of the Black Scholes Option Pricing Model reflecting (A) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of such date of request and (B) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg.



(e)

Escrow; Payment of Major Transaction Redemption Price. Following the receipt of
a Major Transaction Redemption Notice from the Holder, the Company shall not
effect a Major Transaction unless it shall first place, or shall cause the
Successor Entity to place, into an escrow account with an independent escrow
agent, at least three (3) Business Days prior to the closing date of the Major
Transaction (the "Major Transaction Escrow Deadline"), an amount equal to the
Major Transaction Redemption Price. Concurrently upon closing of any Major
Transaction, the Company shall pay or shall instruct the escrow agent to pay the
Major Transaction Redemption Price to the Holder, which payment shall constitute
a Redemption Upon Major Transaction of the Debentures.





(f)

Injunction. Following the receipt of a Major Transaction Redemption Notice from
the Holder, in the event that the Company attempts to consummate a Major
Transaction without placing the Major Transaction Redemption Price in escrow in
accordance with subsection (e) above or without payment of the Major Transaction
Redemption Price to the Holder upon consummation of such Major Transaction, the
Buyer shall have the right to apply for an injunction in any state or federal
courts sitting in the City of New York, borough of Manhattan to prevent the
closing of such Major Transaction until the Major Transaction Redemption Price
is paid to the Holder, in full.





(g) Mechanics of Redemptions Upon Major Transactions.



Redemptions required by this Section 10 shall be made in accordance with the
provisions of Section 12 and shall have priority to payments to shareholders in
connection with a Major Transaction. Notwithstanding anything to the contrary in
this Section 10, until the Major Transaction Redemption Price is paid in full,
the portion of the Warrant submitted for redemption under this Section may be
converted, in whole or in part, by the Holder into shares of Common Stock, or in
the event the Date of Exercise is after the consummation of a Major Transaction,
into shares of publicly traded common stock (or their equivalent) of the
Successor Entity pursuant to Section 10(b). Unless otherwise indicated by the
Holder in the applicable Notice of Exercise, any amount of this Warrant
exercised during the period from the date of the Major Transaction Redemption
Notice until the date the Major Transaction Redemption Price is paid in full
shall be considered to be an exercise (instead of a Redemption) of a portion of
the Warrant that would have been subject to such Redemption, and any amounts of
this Warrant exercised from time to time during such period shall exercised in
full into Common Stock at the Exercise Price then in effect, and the number of
shares of this Warrant so exercised into Common Stock shall be deducted from the
number of Warrants that are subject to redemption hereunder. The parties hereto
agree that in the event of the Company's redemption of any portion of the
Warrant under this Section 10(d), the Holder's damages would be uncertain and
difficult to estimate because of the parties' inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 10 is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder's actual loss of its investment opportunity
and not as a penalty.



11. Default and Redemption.



(a) Events Of Default

. Each of the following events which occur while any Warrants are outstanding
shall be considered to be an "Event Of Default":





(i) Failure To File and Maintain Registration. An Event of Default occurs under
Section 10(c) of the Debentures with respect to any Warrant Shares (a
"Registration Default");



(ii) Failure To Authorize And Reserve Common Stock. An Event of Default occurs
under Section 10(g) of the Debentures with respect to any Warrant Shares (a
"Share Reservation Default");



(iii) Failure To Deliver Common Stock. A Warrant Share Delivery Failure (as
defined above) occurs and remains uncured for a period of more than twenty (20)
days.

(iv) Legend Removal Failure. A Legend Removal Failure occurs and remains uncured
for a period of twenty (20) days, where a "Legend Removal Failure" shall be
deemed to have occurred if the Company fails to issue Exercise Shares without a
restrictive legend, when and as required under Section 2(e)(ii) hereof.



(v) Failure to Pay the Buy-In Amount. The Company fails to pay any Buy-In Amount
due to the Holder pursuant to a Buy-In hereunder, and such failure continues for
ten (10) days after the Holder notifies the Company in writing that such amounts
are payable.



(vi) Corporate Existence; Major Transaction. The Company has effected a Major
Transaction without paying the Major Transaction Redemption Price to the Holder
pursuant to Section 10(d) or, if the Holder did not elect a Redemption Upon
Major Transaction, the Company has failed to meet the Assumption Requirements of
Section 10(b) prior to effecting a Major Transaction.



(vii) Failure to Adjust Exercise Price; Failure to Comply With Dispute
Resolution Procedures. The Company shall have failed to comply in good faith
with the Dispute Resolution Procedures (as defined herein) or shall have failed
to adjust the Exercise Price as required hereunder following a Dilutive
Issuance, a Milestone Event, or otherwise (after any applicable Dispute
Resolution Procedure required herein) ), and such failure continues for ten (10)
Business Days after the Holder provides written notice to the Company that such
performance by the Company is past due.



(b) Mandatory Redemption. If any Events of Default shall occur and any such
Event of Default continues for an additional ten (10) Business Days after the
Holder provides written notice to the Company that an Event of Default has
occurred and specifying the factual basis therefor then thereafter, unless
waived by the Holder, , at the option of the Holder, such option exercisable
through the delivery of written notice to the Company by such Holder (the
"Default Notice"), the outstanding amount of this Warrant shall be immediately
redeemed by the Company and the Company shall pay to the Holder (a "Mandatory
Redemption") an amount (the "Mandatory Redemption Amount" or the "Default
Amount") equal to 100% of the greater of (i) the Black-Scholes value of the
remaining unexercised portion of this Warrant on the date of such Default Notice
and (2) the Black-Scholes value of the remaining unexercised portion of this
Warrant on the Trading Day immediately preceding the date that the Mandatory
Redemption Amount is paid to the Holder.





The Mandatory Redemption Amount shall be payable, in cash or cash equivalent,
within five (5) business days of the Date of the applicable Default Notice (the
"Default Amount Due Date"). If the Company fails to pay the Mandatory Redemption
Amount within thirty (30) days of the Default Amount Due Date, then (A) the
Exercise Price shall be permanently decreased (but not increased) (each a
"Default Adjustment") on the first Trading Day of each calendar month thereafter
(each a "Default Adjustment Date") until the Default Amount is paid in full, to
a price equal to the lesser of (i) the Exercise Price then in effect, or (ii)
the lowest Market Price that has occurred on any Default Adjustment Date since
the date that the Event of Default began. Notwithstanding the occurrence of an
Event of Default, Failure Payments and any other Required Cash Payments (as
defined in the Securities Purchase Agreement) shall continue to accrue. On the
date that is five (5) Business Days after the Company's receipt of the Holder's
Default Notice, the Default Amount, together with all other amounts payable
hereunder, shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity, and (B) the Holder shall have the right
at any time, so long as the Company remains in default (and so long and to the
extent that there are sufficient authorized shares), to require the Company,
upon written notice ("Default Exercise Notice") (which may be given one or more
times, from time to time anytime after the Default Amount Due Date), to
immediately issue (a "Default Exercise"), in lieu of all or any specified
portion (the "Specified Portion") of the unpaid portion (the "Unpaid Portion")
of the Default Amount, a number (the "Default Share Amount") of shares (the
"Default Shares") of Common Stock, subject to the Beneficial Ownership
Limitation, equal to the Specified Portion of the Default Amount divided by the
Exercise Price in effect on the date such shares are issued to the Holder,
PROVIDED THAT, the Holder may require that such payment of shares be made in one
or more installments at such time and in such amounts as Holder chooses. The
Default shares are due within five (5) Business Days of the date that the Holder
delivers a Default Exercise Notice to the Company with the original Warrant (if
delivery of the original is required hereunder) (the "Default Share Delivery
Deadline").



If the Company is unable to redeem all of the Warrants submitted for redemption,
the Company shall redeem a pro rata amount from each Holder based on the number
of Warrants submitted for redemption by such Holder relative to the total number
of Warrants submitted for redemption by all Holders.



The Holder shall not be entitled to receive Default Shares on a given date if
and to the extent that such issuance would cause the Beneficial Ownership
Limitation then in effect to be exceeded. If and to the extent that the issuance
of Default Shares with respect to a given Specified Portion would result in the
a violation of the Beneficial Ownership Limitation, then that particular
Specified Portion shall be automatically reduced to a value that would cause the
number of Default Shares to be issued to equal the Maximum Percentage, and the
amount of such reduction shall be added back to the Unpaid Portion of the
Default Amount.



(c) Redemption by Other Holders.

Upon the Company's receipt of notice from any of the holders for redemption or
repayment of other Warrants that were issued pursuant to the Securities Purchase
Agreement (the "Other Warrants") as a result of an event or occurrence of an
Event of Default or a Major Transaction (each, an "Other Redemption Notice"),
the Company shall immediately, but no later than one (1) Business Day of its
receipt thereof, forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company's receipt of the
Holder's Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company's receipt of the Holder's Redemption Notice
and the Company is unable to redeem all amounts designated in such Redemption
Notice and such Other Redemption Notices received during such seven (7) Business
Day period, then the Company shall redeem a pro rata amount from each holder of
the Warrants (including the Holder) based on the number of Warrants submitted
for redemption pursuant to such Redemption Notice and such Other Redemption
Notices received by the Company during such seven (7) Business Day period.





(d)

Posting Of Bond. In the event that any Event of Default occurs hereunder or any
Event of Default occurs under any of the Transaction Documents, the Company may
not raise as a legal defense (in any Lawsuit, as defined below, or otherwise) or
justification to such Event of Default any claim that such Holder or any one
associated or affiliated with such Holder has been engaged in any violation of
law, unless the Company has posted a surety bond (a "Surety Bond") for the
benefit of such Holder in the amount of 130% of the aggregate Surety Bond Value
(as defined below) of all of the Holder's Debentures and Warrants (the "Bond
Amount"), which Surety Bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to such
Holder to the extent Holder obtains judgment.





For purposes hereof, a "Lawsuit" shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of the
Transaction Documents.



"Surety Bond Value,"

for the Warrants shall mean 130% of the of the Black-Scholes value of the
remaining unexercised portion of this Warrant on the Trading Day immediately
preceding the date that such bond goes into effect) and "Surety Bond Value" for
the Debentures shall have the meaning ascribed to it in the Certificate of
Designation.





(e) Injunction And Posting Of Bond.

In the event that the Event of Default referred to in subsection (c) above
pertains to the Company's failure to deliver unlegended shares of Common Stock
to the Holder pursuant to a Warrant Exercise, legend removal request, the
Company may not refuse such unlegended share delivery based on any claim that
such Holder or any one associated or affiliated with such Holder has been
engaged in any violation of law, unless an injunction from a court, on prior
notice to Holder, restraining and or enjoining Exercise of all or part of said
Warrant shall have been sought and obtained by the Company and the Company has
posted a Surety Bond for the benefit of such Holder in the amount of the Bond
Amount (as described above), which Surety Bond shall remain in effect until the
completion of litigation of the dispute and the proceeds of which shall be
payable to such Holder to the extent Holder obtains judgment.





12. Holder's Redemptions.



(a) Mechanics of Holder's Redemptions.

In the event that the Holder has sent a Major Transaction Redemption Notice to
the Company pursuant to Section 10(d) or a Default Notice pursuant to Section
11(b)(i), respectively (each, a "Redemption Notice"), the Holder shall promptly
submit this Warrant to the Company (if delivery of the original Warrant is
required pursuant to Section 2(j). In the event of a redemption of less than all
of the outstanding portion of this Warrant, the Company shall promptly cause to
be issued and delivered to the Holder a new Warrant representing the outstanding
number of underlying Warrant Shares which have not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Warrant that was submitted for redemption and for which
the applicable Major Transaction Redemption Price (together with any late
charges thereon) has not been paid. Upon the Company's receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Redemption Share Amount, and (y) the Company shall immediately return this
Warrant, or issue a new Warrant to the Holder representing the portion of this
Warrant that was submitted for redemption The Holder's delivery of a notice
voiding a Redemption Notice and exercise of its rights following such notice
shall not affect the Company's obligations to make any payments of Failure
Payments which have accrued prior to the date of such notice with respect to the
Warrant subject to such notice.





(b) Warrants Detachable.

The Warrants constitute a separate, detachable security from the Debentures. In
the event of any redemption of the Debentures, in whole or in part, by the
Company, the Holder shall retain any of its Warrants that have not been
exercised or redeemed in accordance with their terms and in the event of any
redemption of the Warrants, in whole or in part, by the Company, the Holder
shall retain any of its Warrants that have not been exercised or redeemed in
accordance with their terms.





14. Remedies, Other Obligations, Breaches And Injunctive Relief.

The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder right
to pursue actual damages for any failure by the Company to comply with the terms
of this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

15. Benefits of this Warrant.



Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.



16. Governing Law.



All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys' fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.



17. Loss of Warrant.



Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.



18. Amendment.



This Warrant may be modified or amended or the provisions hereof waived with the
written consent of the Company and the Holder.



19. Notice or Demands.



Notices or demands pursuant to this Warrant to be given or made by Holder to or
on the Company shall be sufficiently given or made if sent by certified or
registered mail, return receipt requested, postage prepaid, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Warrant to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, and addressed, to the address of Holder set forth in the Company's
records, until another address is designated in writing by Holder.



 

20. Warrant Holder Not a Stockholder.



The Holder of this Warrant, as such, shall not be entitled by reason of this
Warrant to any rights whatsoever as a stockholder of the Company, including but
not limited to voting rights.



 

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the _______
day of November, 2007.





Universal Energy Corp.

 

By: ________________________

Print Name: _Dyron M. Watford__

Title: __CFO__________________

 

 

 

 

EXHIBIT A



NOTICE OF EXERCISE FORM FOR WARRANT



TO: UNIVERSAL ENERGY CORP.



The undersigned hereby irrevocably Exercises the right to purchase ____________
of the shares of Common Stock (the "Common Stock") of UNIVERSAL ENERGY CORP., a
Delaware corporation (the "Company"), evidenced by the attached warrant (the
"Warrant"), and herewith makes payment of the Exercise price with respect to
such shares in full, all in accordance with the conditions and provisions of
said Warrant.



1. The undersigned agrees not to offer, sell, transfer or otherwise dispose of
any of the Common Stock obtained on Exercise of the Warrant, except in
accordance with the provisions of Section 8(a) of the Warrant.



2. The undersigned requests that stock certificates for such shares be issued
free of any restrictive legend, if appropriate, and a warrant representing any
unexercised portion hereof be issued, pursuant to the Warrant in the name of the
undersigned and delivered to the undersigned at the address set forth below:



Dated:________



________________________________________________________________________

Signature



 

_______________________________________________________________________

Print Name



 

________________________________________________________________________

Address



_______________________________________________________________________



NOTICE



The signature to the foregoing Notice of Exercise Form must correspond to the
name as written upon the face of the attached Warrant in every particular,
without alteration or enlargement or any change whatsoever.

________________________________________________________________________



 

EXHIBIT B



ASSIGNMENT



(To be executed by the registered holder

desiring to transfer the Warrant)



FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
"Warrant") hereby sells, assigns and transfers unto the person or persons below
named the right to purchase _______ shares of the Common Stock of UNIVERSAL
ENERGY CORP., a Delaware corporation, evidenced by the attached Warrant and does
hereby irrevocably constitute and appoint _______________________ attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution in the premises.



Dated: _________ ______________________________

Signature



 

Fill in for new registration of Warrant:



___________________________________

Name



___________________________________

Address



___________________________________

Please print name and address of assignee

(including zip code number)



_______________________________________________________________________



NOTICE



The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

________________________________________________________________________



 

SCHEDULE 5(g)



MILESTONES



 

 

Milestone Date

Milestone Goals

 

 

 

March 31, 2008

$1,750,000 in revenues, from any combination of the oil and gas prospects listed
in the Company's Form 10-Q for the period ending June 30, 2007 and from Lone
Oak, for the two fiscal quarter period ending on March 31, 2008.

 

 